Citation Nr: 1045516	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  09-30 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received in order 
to reopen the appellant's claim of entitlement to service 
connection for the Veteran's cause of death. 

2.  Entitlement to service connection for the Veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and daughter-in-law
ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 


INTRODUCTION

The Veteran served on active military duty from November 1940 to 
March 1946.  He died in November 1979.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2008 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the appellant's claim of 
entitlement to service connection for the Veteran's cause of 
death.

In September 2010, the appellant and her daughter-in-law 
testified at a Board hearing at the RO before the undersigned.  A 
copy of the transcript of that hearing is of record.  

The Board notes that, in September 2010, the appellant submitted 
to the Board additional evidence for consideration in connection 
with the claims on appeal along with a waiver of RO jurisdiction 
of such evidence.  The Board accepts this evidence for inclusion 
in the record on appeal.  38 C.F.R. § 20.1304 (2010).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).





FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  In a June 1980 rating decision, the RO denied the appellant's 
claim for service connection for the Veteran's cause of death; 
although notified of the denial, the appellant did not initiate 
an appeal.

3.  New evidence associated with the claims file since the June 
1980 denial, when considered by itself or in connection with 
evidence previously assembled, relates to an unestablished fact 
necessary to substantiate the claim for service connection for 
the cause of the Veteran's death, and raises a reasonable 
possibility of substantiating the claim for service connection 
for the cause of the Veteran's death.

4.  The Veteran died in November 1979.  His death certificate 
lists the immediate cause of his death as myocardial infarction 
with ventral fibrillation.

5.  At the time of his death, it appears that the Veteran was 
service-connected for right ear and head wound injury residuals 
as well as a nervous condition.

6.  The weight of the evidence compels the conclusion that the 
cause of the Veteran's death, myocardial infarction with ventral 
fibrillation, began many years after service, was not the result 
of service or any incident of service, and was not shown to be 
secondary to the Veteran's service-connected psychiatric 
disability.  



CONCLUSIONS OF LAW

1.  The June 1980 rating decision that denied the appellant's 
claim for service connection for the Veteran's cause of death is 
final.  38 U.S.C.A. § 4004(b) (West 1976); 38 C.F.R. §§ 3.104, 
19.118, 19.153 (1980).

2.  As evidence received since the RO's June 1980 denial is new 
and material, the criteria for reopening the appellant's claim 
for service connection for the cause of the Veteran's death are 
met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 
3.156(a) (2010).

3.  The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 101(16), 1101, 
1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.1(k), 3.5(a), 3.102, 3.159, 3.303, 3.307, 
3.309, 3.310, 3.312 (2010).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  38 U.S.C.A. § 7261(b)(2).  In the 
event that a VA notice error occurs regarding the information or 
evidence necessary to substantiate a claim, VA bears the burden 
to show that the error was harmless.  However, the appellant 
bears the burden of showing harm when not notified whether the 
necessary information or evidence is expected to be obtained by 
VA or provided by the appellant.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

The Federal Circuit has stated that notice cannot be cobbled 
together out of unrelated decisional and post-decisional 
documents, such as rating decisions and statements of the case.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333-35 (Fed. Cir. 2006).  
However, after a notice deficiency has occurred, there are ways 
of showing that the purpose of VCAA notice was not frustrated.  
This can be achieved either 1) by showing defects in notice were 
cured by actual knowledge on the part of the appellant or 2) by 
establishing that a reasonable person could be expected to 
understand what was still needed based on the notice provided.  
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

In this decision, as the Board has reopened the appellant's claim 
of entitlement to service connection for Veteran's cause of 
death, no additional discussion of VA's duty to notify and assist 
is necessary for the issue of whether new and material evidence 
has been received to reopen a claim of entitlement to service 
connection for the Veteran's cause of death.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, § 5103(a) notice must include (1) a 
statement of the conditions, if any, for which a Veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  

Regarding the service connection claim, the VCAA duty to notify 
was satisfied by way of a letter sent to the appellant by the RO 
in July 2007 that addressed all notice elements for her claim.  
The letter informed her of what evidence was required to 
substantiate the claim and of her and VA's respective duties for 
obtaining evidence.  Therefore, she was provided the content 
complying notice to which she was entitled.  Pelegrini, 18 Vet. 
App. at 122.  

To the extent that the RO's notice is not fully compliant with 
Hupp, any such error is presumed to be prejudicial.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  However, under the 
circumstances of this case, any such error does not require a 
remand because the error did not affect the essential fairness of 
the adjudication.  Id.  Specifically, the record reflects that 
"any defect was cured by actual knowledge on the part of the 
claimant," because the statements of the appellant and her 
representative throughout the appeal reflect that the appellant 
understood all of the elements of VCAA notification.  Id.  
Statements of the appellant and her representative, to include 
multiple written statements and the September 2010 hearing 
testimony, indicated that the appellant is clearly aware of the 
evidence and information required to substantiate her claim.  As 
such, the record reflects that the appellant and her 
representative had actual knowledge of the information and 
evidence needed to substantiate the claim for service connection 
for the Veteran's cause of death.

With respect to the Dingess requirements, in this case, the 
Veteran's status is not at issue.  The notice requirements 
pertaining to existence of disability and nexus were met via the 
July 2007 letter, as addressed above.  While the appellant was 
not provided additional information concerning disability ratings 
and effective dates, the Board notes that any error in the timing 
or form of the latter notice is harmless.  Id.  As the Board's 
decision herein denies service connection for the Veteran's cause 
of death, no effective date or rating is being, or is to be, 
assigned.  Accordingly, there is no possibility of prejudice to 
the appellant under the notice requirements of Dingess.

With the July 2007 letter, the RO effectively satisfied the 
notice requirements with respect to the issue on appeal, which 
was subsequently readjudicated in an August 2010 supplemental 
statement of the case.  Under these circumstances, the Board 
finds that adequate notice was provided to the appellant prior to 
the transfer and certification of her case to the Board.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication of 
the claim, such as an statement of the case or supplemental 
statement of the case, is sufficient to cure a timing defect).

Next, VA has a duty to assist the appellant in the development of 
her claim.  This duty includes assisting her in the procurement 
of the Veteran's service treatment records and other pertinent 
records, and providing an opinion when necessary.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the appellant.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In October 2007, the National Personnel Records Center (NPRC) 
notified the RO that the Veteran's service treatment records had 
been destroyed in a catastrophic fire in 1971.  The Board points 
out that there is a heightened obligation to explain findings and 
conclusions and to consider carefully the benefit of the doubt 
rule in cases such as this, in which records were destroyed while 
the file was in the possession of the government.  Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992); see also O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of 
the appellant's claim has been undertaken with this duty in mind.  
However, it is noted that the criteria for establishing service 
connection are not lowered.

To compensate for the loss of service treatment records, the RO 
has obtained Surgeon General Office (SGO) records.  The appellant 
also submitted written statements discussing her contentions, as 
well as private treatment records and private medical opinions.  
Searches for records from the Social Security Administration 
(SSA) were noted to be unsuccessful.  In an October 2009 
memorandum, the RO determined that the SSA records were 
unavailable for review, as the records did not exist and further 
efforts to obtain them would be futile.  

The appellant and her daughter-in-law were also provided an 
opportunity to set forth their contentions before the undersigned 
during the Travel Board hearing in September 2010.  In Bryant v. 
Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for 
Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) 
requires that the RO Decision Review Officer or Veterans Law 
Judge who chairs a hearing to fulfill two duties:  (1) the duty 
to fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked.  Bryant v. 
Shinseki, 23 Vet. App. 488 (2010).  

Here, during the September 2010 hearing, the undersigned 
discussed the appellant's claim for benefits and the need to show 
evidence of a link between the Veteran's service-connected 
psychiatric disability and his cause of death.  Moreover, neither 
the appellant nor her representative has either asserted that VA 
failed to comply with 38 C.F.R. 3.103(c)(2) or identified any 
prejudice in the conduct of the Board hearing.  By contrast, the 
hearing focused on the elements necessary to substantiate the 
claim.  The appellant, through her testimony, also demonstrated 
that she had actual knowledge of the elements necessary to 
substantiate her claim for benefits.  As such, the Board finds 
that, consistent with Bryant, the undersigned Acting Veterans Law 
Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) 
and the Board may proceed to adjudicate the claim based on the 
current record.

A VA opinion with respect to the issue on appeal was obtained in 
October 2008.  38 C.F.R. § 3.159(c)(4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA opinion obtained in this case is more than adequate, as it 
is predicated on a full review of the Veteran's claims file.  It 
considers all of the pertinent evidence of record, to include 
private treatment records and medical opinions, and the 
statements of the appellant, and provides a complete rationale 
for the opinions stated, relying on and citing to the records 
reviewed.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4) (2010).  

Therefore, the available records and medical evidence have been 
obtained in order to make an adequate determination as to this 
claim and remand for additional development is not warranted.  
Significantly, neither the appellant nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

New and Material Evidence Claim

Unappealed rating decisions by the RO are final with the 
exception that a claim may be reopened by submission of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  
When a veteran seeks to reopen a claim based on new evidence, VA 
must first determine whether the additional evidence is "new" 
and "material."  Smith v. West, 12 Vet. App. 312 (1999).

Second, if VA determines that new and material evidence has been 
added to the record, the claim is reopened and VA must evaluate 
the merits of the appellant's claim in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  When making determinations 
as to whether new and material evidence has been presented, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  If the evidence is new and material, the 
next question is whether the evidence raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2010).  

In December 1979, the appellant filed a claim seeking service 
connection for the cause of the Veteran's death.

In a January 1980 rating decision, the RO denied the appellant's 
claim.  It was noted that the Veteran was rated 70 percent for 
anxiety reaction as well as received a total disability rating 
based on individual unemployability due to service-connected 
disability (TDIU), effective from November 1971.  The RO 
determined that evidence received in connection with this claim 
failed to show that the Veteran had a service-connected heart 
condition or that he was treated, diagnosed, or complained of 
heart disease during active duty or within a presumptive period 
thereafter.  It was further indicated that there was no evidence 
to show that the Veteran had been assigned a 100 percent 
evaluation for 10 continuous years prior to his death.

In June 1980, the appellant submitted a May 1980 private medical 
opinion from J. L. M., M. D.  Thereafter, in a June 1980 
confirmed rating decision, the RO readjudicated the claim and 
confirmed the previous denial of service connection for the 
Veteran's cause of death.  Although notified of the June 1980 
denial, the appellant did not initiate an appeal of this 
determination.  As such, that decision is final as to the 
evidence then of record and is not subject to revision on the 
same factual basis.  38 U.S.C.A. § 4004(b) (West 1976); 38 C.F.R. 
§§ 3.104, 19.118, 19.153 (1980).  

The appellant attempted to reopen her claim for entitlement to 
service connection for the Veteran's cause of death in April 
2007, January 2008, and April 2008.  In a February 2008 rating 
decision, the RO denied reopening her claim of entitlement to 
service connection for the Veteran's death.  This appeal arises 
from the RO's November 2008 rating decision which reopened and 
denied that the appellant's claim. 

Regardless of the RO's actions, the Board must still determine 
whether new and material evidence has been submitted.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior 
unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996) (reopening after a prior Board denial); Wakeford v. Brown, 
8 Vet. App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring issue of whether any new and material 
evidence had been submitted to reopen the veteran's previously 
and finally denied claims).

Evidence added to the claims file since the June 1980 denial 
includes statements from the appellant, her daughter-in-law, and 
representative, SGO records, private medical opinions dated in 
October 1966, April 1967, August 2007, and March 2008, copies of 
the Veteran's death certificate, a statement from the Veteran 
received in May 2009, RO award letters dated in April 1946 and 
September 1951, an October 2008 VA medical opinion, medical 
treatise evidence, and a September 2010 hearing transcript.

As an initial matter, a copy of the Veteran's death certificate 
is not considered "new" and is duplicative of evidence 
previously considered by the RO in the June 1980 decision.

Additionally received evidence is "new" in that it was not 
previously before agency decision makers at the time of the June 
1980 determination, and is not cumulative or duplicative of 
evidence previously considered.  This evidence is "material", 
as it constitutes evidence which, by itself or when considered 
with previous evidence of record, relates to unestablished facts 
necessary to substantiate the claim, i.e., an indication of a 
causal relationship between the Veteran's service-connected 
psychiatric disorder and his cause of death.  Consequently, this 
evidence raises a reasonable possibility of substantiating the 
appellant's claim of entitlement to service connection for the 
cause of the Veteran's death.

Under these circumstances, the Board concludes that the criteria 
for reopening the appellant's claim for entitlement to service 
connection for Veteran's cause of death are met.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156 (2010).

Entitlement to Service Connection for Veteran's Cause of Death

When any veteran dies after December 31, 1956, from a service-
connected or compensable disability, VA will pay dependency and 
indemnity compensation to such veteran's surviving spouse, 
children, and parents.  38 U.S.C.A. § 1310 (West 2002).  In a 
claim where service connection was not established for the fatal 
disability prior to the death of the veteran, the initial inquiry 
is to determine whether the fatal disorder had been incurred in 
or aggravated by service.  The Board must determine whether the 
fatal disorder should have been service-connected.  38 C.F.R. § 
3.312 (2010).

In a claim where service connection is established for a 
disability prior to the death of the veteran, the initial inquiry 
is to determine whether the service-connected disability was 
either the principal or contributory cause of the veteran's 
death.  38 C.F.R. § 3.312 (2010).  In order to establish service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred in or aggravated by active 
service was the principal or contributory cause of death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2010).  In 
order to constitute the principal cause of death the service-
connected disability must be one of the immediate or underlying 
causes of death, or be etiologically related to the cause of 
death.  38 C.F.R. § 3.312(b) (2010).

A service-connected disability will be considered as the 
contributory cause of death when that the disability contributed 
substantially or materially to death, combined to cause death, or 
aided assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing death, 
but rather it must be shown that there was a causal connection.  
Service-connected diseases involving active processes affecting 
vital organs should receive careful consideration as a 
contributory cause of death, with debilitating effects and 
general impairment of health to an extent that would render the 
person materially less capable of resisting the effects of other 
disease or injury primarily causing death.  38 C.F.R. § 3.312(c) 
(2010).

In order to be a contributory cause of death, it must be shown 
that there were "debilitating effects" due to a service-
connected disability that made the veteran "materially less 
capable" of resisting the effects of the fatal disease or that a 
service-connected disability had "material influence in 
accelerating death," thereby contributing substantially or 
materially to the cause of death.  38 C.F.R. § 3.312(c)(1) 
(2010).

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 1110 
(West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2010).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2010).  

For certain chronic disorders, such as arteriosclerosis and 
cardiovascular-renal disease, service connection may be granted 
if the disease becomes manifest to a compensable degree within 
one year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 
(2010).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has rejected the view that competent medical 
evidence is required when the determinative issue in a claim for 
benefits involves either medical etiology or a medical diagnosis.  
Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  38 U.S.C.A. 
§ 1154(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Davidson v. Shinseki, 
581 F.3d. 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be determined 
as a question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight of 
the "positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim: the appellant prevails in either event.  However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant testified at a hearing before the Board in 
September 2010.  At the hearing it was explained that the Veteran 
was service connected at a rate of 70 percent for an anxiety 
disorder.  The Veteran died in November 1979 of a myocardial 
infarction at which time he had been receiving a total disability 
rating based on individual unemployability since 1971.  The 
appellant testified that the Veteran was diagnosed with anxiety 
as a result of his honorable service in combat during World War 
II, and she believes that the stress caused his myocardial 
infarction.

The Board will first consider whether the Veteran had a heart 
condition as a result of his military service.  However, the 
claims file is void of evidence suggesting that the Veteran had a 
heart condition that either began during or was otherwise caused 
by his military service.  For example, SGO records are void of 
any complaints, treatment, or diagnosis of any cardiovascular 
findings.  While service treatment records were noted to have 
been destroyed at NPRC, a January 1980 rating decision of record 
detailed that a March 1946 discharge examination showed normal 
cardiovascular system findings.  It further noted that post-
service August 1956 EKG findings were within normal limits and 
April 1968 chest examination findings were normal.

Lay statements from two fellow servicemen dated September 1965 
describe the circumstances of the Veteran's in-service head wound 
and associated shock as well as detailed the continued effects of 
the wound they observed, to include loss of balance and weakness. 

In an October 1966 statement, the Veteran's private physician, J. 
L. M., M. D., indicated the Veteran had been treated over the 
last six years for complaints of headache, vertigo, nervousness, 
numbness of the tongue, and difficulty speaking.  Physical 
examination findings were noted to be remarkable for diabetes, 
anxiety reaction, and a metal foreign body of the head. 

In an April 1967 statement, J. L. M., M. D. indicated the Veteran 
had been seen since November 1961 for complaints of vertigo, loss 
of right eye vision, numbness of the right side of the head, 
headaches, difficulty coping with everyday problems, and 
intolerability of crowds.  The physician reported findings of no 
cardiac enlargement, a blood pressure reading of 110/72, and 
elevated blood sugar.

The Veteran died in November 1979.  According to the Veteran's 
Certificate of Death, the primary cause of his death in November 
1979 was myocardial infarction with ventral fibrillation.  No 
underlying or contributing causes of death were listed. 

At the time of his death in November 1979, it appears that the 
Veteran was service-connected for multiple disorders.  An April 
1946 RO award letter detailed that the Veteran was service-
connected for right ear and head wound injury residuals, rated as 
30 percent disabling.  A September 1951 RO award letter listed 
the Veteran's service-connected disorders as gunshot wound (rated 
as 10 percent disabling) and nervous condition (rated as 10 
percent disabling).  A January 1980 rating decision noted that 
the Veteran had been awarded a 70 percent rating for his service-
connected anxiety reaction as well as a TDIU rating, effective 
from November 1971.  

In a May 1980 private medical opinion, J. L. M., M. D. indicated 
that the Veteran was under his care from 1971 until his death in 
1979 and was treated for diabetes mellitus, hypertension, and 
chronic anxiety reaction with depression.  The physician noted 
that the Veteran had no evidence of heart or coronary disease 
until November 1979 when he died of acute myocardial infarction.  
He opined that the Veteran's longstanding, and at times, severe 
psychiatric problems were a contributory factor to his infarction 
and death.  However, the doctor provided no rationale for his 
conclusion.  

The appellant submitted a private physician statement from S. W. 
S., M.D. dated in March 2008.  The physician noted that the 
Veteran suffered from significant anxiety and nervousness, and 
opined that this could have certainly contributed to his having a 
myocardial infarction.  

However, "could have" in the context of a medical opinion is 
the same as "could not have" and therefore cannot alone provide 
the requisite nexus.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  

Nevertheless, because these medical opinions suggested the 
possibility of a link between the cause of the Veteran's death 
and his military service, the RO obtained a medical opinion of 
record to assess the cause of his myocardial infarction. 

In an October 2008 VA medical opinion, it was noted that a VA 
physician reviewed the Veteran's claims file, including the 
private medical opinions dated in May 1980 and March 2008.  Based 
on her file review, the physician noted that the Veteran had 
documented known risk factors including male gender, diabetes, 
and hypertension, for a myocardial infarction.  Thereafter, she 
opined that there was no evidence of record showing that the 
Veteran's service-connected psychiatric disability materially or 
substantially contributed to his death or caused any aggravation 
leading to his death, noting that medical literature did not 
definitely establish a link between stress or anxiety and the 
development of cardiovascular disease.

In May 2009, the appellant submitted an undated statement from 
the Veteran.  He complained of dizziness, nervousness, diabetes 
mellitus, disorientation, headaches, and ear disfigurement. 

In multiple written statements and during the September 2010 
Travel Board hearing, the appellant and her daughter-in-law 
contended that the Veteran's fatal heart attack was brought about 
by many years of anxiety and stress related to his service-
connected anxiety reaction disorder. 

In September 2010, the appellant submitted medical treatise 
evidence discussing the long term effects of stress on the body, 
to include the heart. 

As an initial matter, there is no factual basis in the record 
that a myocardial infarction with ventral fibrillation was 
incurred during service, or manifested as a chronic disease 
within a year thereafter, or for several decades after his 
discharge from service.  Post-service medical evidence of record 
first showed findings of myocardial infarction with ventral 
fibrillation in 1979, many years after the Veteran's separation 
from active service in 1946.  The Board notes that the passage of 
many years between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends to 
weigh against a claim for service connection.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. 
App. 365 (1992).  Significantly, the record also does not include 
any medical evidence or opinion even suggesting a medical nexus 
between the Veteran's cause of death and his active military 
service, and neither the appellant nor her representative has 
identified or even alluded to the existence of any such opinion.  
Thus, there is no basis upon which to conclude that the Veteran's 
immediate cause of death, myocardial infarction with ventral 
fibrillation, was incurred in or aggravated during military 
service, including on a presumptive basis.  38 C.F.R. § 3.303, 
3.307, 3.309 (2010).

As noted, the appellant has repeatedly contended that the 
Veteran's service-connected psychiatric disability was a 
contributory cause of his death from myocardial infarction with 
ventral fibrillation.  Thus, the Board will now consider whether 
the Veteran's service-connected psychiatric disability caused or 
contributed substantially or materially to his death.  

Evidence of record established that the Veteran was receiving VA 
compensation benefits for a psychiatric disability identified as 
anxiety reaction at the time of his death.  Post-service private 
treatment records also clearly showed that the Veteran was 
treated for psychiatric symptomatology and head wound residuals 
starting in 1961 until his death from a myocardial infarction in 
November 1979.  However, persuasive and competent evidence of 
record does not indicate that the Veteran's service-connected 
psychiatric disability was a contributory cause of his death.

The Board finds the most probative evidence of record to be the 
medical opinion rendered by the VA physician in October 2008.  
The VA physician provided a detailed opinion concerning whether 
the Veteran's service-connected psychiatric disability was a 
contributory cause of his death after thoroughly reviewing his 
claims file.  Based on such review, the VA physician opined that 
the Veteran's service-connected psychiatric disability did not 
cause or substantially contribute to the cause of the Veteran's 
death.  Thereafter, the examiner explained her opinion, 
supporting it by citing to evidence included in the record and 
utilizing her medical knowledge of the cause and effect 
relationship between stress or anxiety and the development of 
cardiovascular disease.  Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008) (the probative value of a medical opinion comes from 
when it is the factually accurate, fully articulated, and sound 
reasoning for the conclusion, not the mere fact that the claims 
file was reviewed).  

In contrast, in May 1980 and March 2008, two private physicians 
opined that stress caused by the Veteran's service-connected 
psychiatric disability contributed to his death.  The Board notes 
that, although the private physicians found that the Veteran's 
service-connected disability was a contributory cause of his 
death, the physicians did not provide any type of rationale for 
their opinions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) 
("[A]medical opinion ... must support its conclusion with an 
analysis that the Board can consider and weigh against contrary 
opinions.").  The weight of a medical opinion is diminished 
where that opinion is ambivalent, based on an inaccurate factual 
premise, based on an examination of limited scope, or where the 
basis for the opinion is not stated.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  In 
addition, the Board finds that the March 2008 private physician's 
use of the word "could" and the phrase "could have certainly 
contributed to his having a myocardial infarction" renders his 
opinion speculative and general.  Medical evidence that is 
speculative, general or inconclusive in nature cannot support a 
claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996).  Consequently, the Board 
notes that this evidence is insufficient to show that the 
Veteran's service-connected psychiatric disorder was a 
contributory cause of his death from a myocardial infarction.

Under these circumstances, the Board concludes that the October 
2008 VA physician's findings constitute the most probative 
(persuasive) evidence on the question of whether the Veteran's 
service-connected psychiatric disability was a contributory cause 
of his death.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It 
is the responsibility of the BVA to assess the credibility and 
weight to be given the evidence.") (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  Guerrieri v. Brown, 4 Vet. App. 
467, 470-471 (1993) (the probative value of medical evidence is 
based on the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches; as is 
true of any evidence, the credibility and weight to be attached 
to medical opinions are within the province of the Board).

Medical treatise evidence submitted by the appellant in September 
2010 emphasized the long term effects of stress on the body.  The 
Board notes that medical treatise evidence can, in some 
circumstances, constitute competent medical evidence.  Wallin v. 
West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 
3.159(a)(1) (competent medical evidence may include statements 
contained in authoritative writings such as medical and 
scientific articles and research reports and analyses).  
Nevertheless, as noted above, the Court has held that medical 
evidence that is speculative, general, or inconclusive in nature 
cannot support a claim.  Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
Here, the submitted medical treatment evidence is general in 
nature and does not specifically relate to the facts and 
circumstances surrounding the Veteran's particular case.

As noted above, the appellant has continually asserted that the 
stress caused by the Veteran's service-connected psychiatric 
disability contributed to his cause of death.  In rendering a 
decision on appeal, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence which 
it finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable to 
the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

The Board finds that the appellant is not competent to provide an 
opinion that the Veteran's service-connected psychiatric 
disability was a contributory cause of his death from a 
myocardial infarction.  While the Board reiterates that the 
appellant is competent to report the Veteran's symptoms she 
observed as they come to her through her senses, myocardial 
infarction with ventral fibrillation is not the type of disorder 
that a lay person can provide competent evidence on questions of 
etiology or diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for example, 
a form of cancer.").  Therefore, the appellant's unsubstantiated 
statements regarding the claimed etiology of the Veteran's cause 
of death are found to lack competency.

Although the Board is sympathetic to the appellant's assertions, 
fully understands her position, and by no means wishes to 
minimize the courageous service the Veteran provided, the claim 
for service connection for the cause of the Veteran's death must 
be denied for the foregoing reasons.  In arriving at the decision 
to deny the claim, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is 
denied.










ORDER

New and material evidence has been received and the appellant's 
claim for service connection for the Veteran's cause of death is 
reopened.

Service connection for the Veteran's cause of death is denied.

____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


